
	
		III
		110th CONGRESS
		1st Session
		S. RES. 354
		IN THE SENATE OF THE UNITED STATES
		
			October 19, 2007
			Mr. Lautenberg (for
			 himself, Mr. Vitter,
			 Mrs. Boxer, and Mr. Inhofe) submitted the following resolution;
			 which was considered and agreed to
		
		RESOLUTION
		Expressing the sense of the Senate
		  regarding the 35th anniversary of the enactment of the Clean Water Act.
		  
	
	
		Whereas 35 years ago, on October 18, 1972, the
			 Federal Water Pollution Control Act
			 Amendments of 1972 (Public Law 92–500) were enacted;
		Whereas those amendments formed the basis of the Federal
			 Water Pollution Control Act (33 U.S.C. 1251 et seq.) (commonly known as the
			 Clean Water Act), the principal Act governing water pollution in
			 the United States;
		Whereas substantial improvements to the water quality of
			 the United States have resulted from a successful partnership among Federal,
			 State, and local governments, the private sector, and the public;
		Whereas, since 1972, the Federal Government has provided
			 more than $82,000,000,000 to States and communities for wastewater
			 infrastructure and other assistance;
		Whereas clean water is a natural resource of tremendous
			 value and importance to the United States;
		Whereas there is resounding public support for the
			 continued protection and restoration of United States rivers, streams, lakes,
			 wetlands, and marine waters;
		Whereas maintaining and improving water quality is
			 essential to protecting public health, fisheries, wildlife, and watersheds, and
			 for ensuring abundant opportunities for public recreation and economic
			 development;
		Whereas it is the responsibility of all levels of
			 government and all citizens to ensure the availability of clean water for
			 future generations;
		Whereas water pollution problems persist throughout the
			 United States, and significant challenges lie ahead in the effort to protect
			 and restore the water resources of the United States;
		Whereas in the most recent National Water Quality
			 Inventory of the 19 percent of the nations’ rivers and streams assessed 45
			 percent of rivers and streams were impaired, of the 37 percent of the nation’s
			 assessed lakes, ponds and reservoirs, 47 percent were impaired and of the 35
			 percent of the nation’s assessed bays and estuaries, 32 percent were impaired;
			 the remainder of the assessed waters met their intended uses;
		Whereas further development and innovation of water
			 pollution control programs and advancement of water pollution control research
			 and technology are necessary and desirable; and
		Whereas October 18, 2007, is the 35th anniversary of the
			 enactment of the Federal Water Pollution
			 Control Act (33 U.S.C. 1251 et seq.) (commonly known as the
			 Clean Water Act): Now, therefore, be it
		
	
		That, as the United States marks the
			 35th anniversary, on October 18, 2007, of the enactment of the
			 Federal Water Pollution Control Act
			 Amendments of 1972 (Public Law 92–500), which formed the basis for the Federal
			 Water Pollution Control Act (33 U.S.C. 1251 et seq.) (commonly known as the
			 Clean Water Act), it is the sense of the Senate that all
			 citizens of the United States and all levels of government should—
			(1)recognize and
			 celebrate the accomplishments of the United States under that Act; and
			(2)recommit to
			 achieving the objectives of that Act of restoring and maintaining the chemical,
			 physical, and biological integrity of the waters of the United States.
			
